Title: To James Madison from William Jarvis, 18 September 1806
From: Jarvis, William
To: Madison, James



Sir,
Lisbon 18th: Sepr 1806

When important events are looked for, every thing which has the smallest relation to them becomes interesting.  I have therefore been as minute regarding Lord St. Vincents as the information, a dysentery followed by an intermitting fever for about Six weeks past, would allow me to obtain.  I find however that I have communicated pretty much all the interesting circumstances except His Lord Ships reception at Court.  At His first Audience with the Earl Rosslyn, he was received with great attention by the Prince who after the Audience was over introduced him to the Princess & their children; by whom he was also very graciously received & conversed with them about an hour.  His Lordship has given several dinners on board Hibernia to the Portugueze Nobility, & I beleive makes it a point to accept all their invitations. The day before yesterday their Excellencies Mr d’Araujo & the conde Anadia were to dine with his Lordship.  The former went.  The latter was called to Masia.  There was also a half dozen noble ladies & eight or nine noblemen.  No other persons whatever.  His Lordship from His extreme attention to the Portugueze, as well as all his officers, has become very popular.  He has been very circumspect not to admit more than six line of battle ships at one time.  There are now four or five outside.  When one comes in another goes out.  I have some reason to suppose that he is to remain here for some time.  It has been intimated to me that His object is to take off the Royal Family to the Brazils, with such Portugueze as choose to accompany them, the fleet of course, & all the wealth that can be embarked, should any attempts be made by France & Spain upon this Kingdom. His Lordship is to remain here so long as this Kingdom is supposed to be in a state of danger. If it is supposed an embarkation will be necessary, a few thousand troops will be sent here to render it more Secure.  This in some shape corresponds with the report I gave you in a former letter  No additional Vessels of War have yet been put under repair; but for a few days past constant improvements have been made to compleat the Marine Corps.
The refusal of the Emperor of Russia to ratify the treaty signed by Mr D’Obril, & some military preparations of Russia, have caused a beleif here that another Coalition is likely to take place. A report was yesterday in Circulation that the Negotiations were actually broken off & that Lord Lauderdale had actually left Paris.  It was said to be brought by the Santa Margarita frigate, which arrived here yesterday with dispatches for Lord St. Vincent; but I cannot learn, that any such news was brought by her: on the reverse, papers to the 10th: by her state, that Lord Lauderdale was at Paris when the last advices left there.  Paper (Public) is still at 19 %P% discount here.
The Constitution has had her rigging stripped; that which was bought in Cadiz for the fore & main masts is almost ready to go over head.  The Mizen mast rigging which I have purchased here will be ready in a day or two.  It appears that all her upper works wants caulking.  Captain Campbell thinks several news Sails will be necessary, least she should be called out on winter Service.  The fore-mast is also found to be considerably rotten.  I hope a new one will not be required as it will be attended with an enormous expense.  Her repairs will probably be compleated in three to four weeks My last went by the Schooner Eleanor, Captn Williams via Boston.  With the highest Consideration I have the honor to be Sir Yr: Mo: Ob: Servt

William Jarvis

